DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 11, 2022 has been entered.  Claims 1 – 27 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 28, 2022.
Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments that Heinen (US Patent No. 9,622,053) does not teach a “stand-alone speech recognition and speech-to-text function” because “Heinen also incorporates programs similar to Dragon or Google that require an internet connection, while the current invention does not.”, Heinen only references DRAGON SPEAK® and GOOGLE VOICE® as examples of voice-to-text applications (Column 3, lines 45-51, “In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language. Suitable voice-to-text applications include DRAGON SPEAK, VLINGO, GOOGLE VOICE, and TALK BOX and suitable available translation applications include ITRANSLATE, GOOGLE VOICE, NAVITA, and LEXIFON.”), and Heinen teaches a speech-to-text function implemented with a processor contained in the device executing speech-to-text application software (Column 3, line 66 - Column 4, line 2, “In embodiments, the application module 202 includes a dedicated processor 204 and operating system 206 to support applications including a voice-to-text (VTT) module 208 and verification module 210.”).  Therefore, the device of Heinen appears to be capable of performing the speech-to-text function without requiring internet access.
In response to applicant's argument that Son et al. (US Patent No. 9,842,604), Petkov et al. (US Patent No. 11,265,836), Li et al. (US Patent No. 10,263,668), Gajapala (US Patent Application Publication No. 2020/0372796), and Azizi et al. (US Patent Application Publication No. 2019/0364492) are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Son et al., Petkov et al., Li et al., Gajapala, and Azizi et al. are in the same field of wireless radio frequency transmissions as the claimed invention, and Son et al. is pertinent to the bit rate of transmission, Petkov et al. is pertinent to the bandwidth of transmission, Li et al. is pertinent to the RF band of transmission, Gajapala is pertinent to the use of machine language, and Azizi et al. is pertinent to implementing a command based on a RF performance parameter.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 19, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen (US Patent No. 9,622,053) in view of Moran (“Formatted Voice Messages in Tactical Communication”) and Vane et al. (“Brevity: Multi-Service Brevity Codes”), hereinafter Vane.
Regarding claim 1, Heinen discloses a radio (Figure 1, radio 100) comprising:
a radio frequency (RF) transmitter configured to be in communication with a remote RF receiver of a remote radio (Figure 1, transmit module 128);
an RF receiver configured to be in communication with a remote RF transmitter of the remote radio (Figure 1, receiver module 104);
an audio input transducer (Figure 1, microphone module 131);
and a controller (Figure 2, processor 204) coupled to the RF transmitter, RF receiver, and audio input transducer, and configured to:
implement a stand-alone, speech recognition and speech-to-text function (Figure 1, "voice to text module 130"),
receive a speech input command (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert the speech input command into a text message using the audio input transducer and the stand-alone, speech recognition and speech-to-text function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose:
store a plurality of command text messages, that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command,
and each stored command text message including a compressed command text message associated therewith, 
and if the converted text message corresponds to a stored command text message, send its associated compressed command text message to the remote receiver using the RF transmitter, otherwise send the converted text message.
Moran teaches:
store a plurality of command text messages (Page 169, right column, lines 21-22, “The message table contains the list messages which can be transmitted.”),
and each stored command text message including a compressed command text message associated therewith (Page 169, left column, lines 18-19, “In essence, formatted voice communication is simply a process of transmitting messages by indices”),
and if the converted text message corresponds to a stored command text message, send its associated compressed command text message to the remote receiver using the RF transmitter, otherwise send the converted text message (Page 166, left column, lines 9-20, “It is convenient to separate message transmission devices into two primary categories. The first type, concatenated words, allows for unconstrained text: the user has the flexibility of combining words in a pre-defined vocabulary, in any manner, to create a message. The second type, formatted messages, is text limited; the user must make a selection from a pre-existing table of messages, without the ability of adding a new message to the message table. Flexibility is traded for data compression. Message transmission systems can generally be viewed as consisting of some combination of these two categories (Fig. 3).”; Figure 3, “A comparison of the two primary types of message transmission systems. Concatenation of words is the most flexible method. Formatted voice messages have the most natural speech and the lowest data rate. It is possible to combine these two techniques into one system and have a combination of these traits.”).
Moran teaches storing a list of messages with each message having an index, and transmitting the index to send a message from the list or transmitting the text of the message to send a message not on the list, in order to send messages at a low data rate (Page 165, right column, lines 3-4, “Among the benefits of this technique are much lower data rates”).
Heinen and Moran are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen to incorporate the teachings of Moran to store a list of messages with each message having an index, and transmit the index to send a message from the list or transmit the text of the message to send a message not on the list.  Doing so would allow for sending messages at a low data rate.
Heinen in view of Moran does not explicitly disclose:
command text messages that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command.
Vane teaches:
command text messages that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command (Page II-2, lines 19-20, “All brevity codes pertain to general air operations unless indicated otherwise.”; Page II-2, lines 10-11, “ALFA CHECK: Request for/confirmation of bearing and range from requesting aircraft to described point.”; Page II-4, line 28, “BROADCAST: Request/directive call to switch to broadcast control format.”; Page II-8, lines 30-31, “DEPLOY: Directive call for the element to maneuver to briefed positioning.”; The brevity code messages pertaining to general air operations read on command text messages that are adapted to capabilities that may be encountered during a mission.  The ALFA CHECK, BROADCAST, and DEPLOY messages are examples that read on command text message comprising a command to perform a user command.).
Vane teaches using a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands in order to improve coordination and understanding during multi-service operations and to provide shortening of the messages (Section I, lines 1-4, “This publication will ease coordination and improve understanding during multi-Service operations. A Brevity code is a code which provides no security but which has as its sole purpose the shortening of messages rather than the concealment of their content”).
Heinen, Moran, and Vane are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran to incorporate the teachings of Vane to use a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands.  Doing so would allow for improving coordination and understanding during multi-service operations and shortening of the messages.
Regarding claim 5, the combination of Heinen in view of Moran and Vane discloses the radio of claim 1.  Heinen further discloses:
comprising a handheld housing containing the RF receiver, RF transmitter, audio input transducer, and controller (Figure 2, tactical radio 200).
Regarding claim 7, the combination of Heinen in view of Moran and Vane discloses the radio of claim 1.  Heinen further discloses:
 comprising: an audio output transducer (Figure 1, loudspeaker module 138);
and wherein the controller is configured to generate a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 10, the combination of Heinen in view of Moran and Vane discloses the radio of claim 1.  Heinen further discloses:
wherein the controller is configured to implement a multi-language translation function (Column 3, lines 44-47, "In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language.").
Regarding claim 19, Heinen discloses a method of operating a radio (Figure 1, radio 100) comprising:
operating a controller (Figure 2, processor 204) coupled to an RF transmitter (Figure 1, transmit module 128), an RF receiver (Figure 1, receiver module 104), and an audio input transducer (Figure 1, microphone module 131), to:
implement a stand-alone, speech recognition and speech-to-text function (Figure 1, "voice to text module 130"),
receive a speech input command (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert the speech input command into a text message using the audio input transducer and the stand- alone, speech recognition and speech-to-text function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose:
store a plurality of command text messages, that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command,
and each stored command text message including a compressed command text message associated therewith, 
and if the converted text message corresponds to a stored command text message, send its associated compressed command text message to the remote receiver using the RF transmitter, otherwise send the converted text message.
Moran teaches:
store a plurality of command text messages (Page 169, right column, lines 21-22, “The message table contains the list messages which can be transmitted.”),
and each stored command text message including a compressed command text message associated therewith (Page 169, left column, lines 18-19, “In essence, formatted voice communication is simply a process of transmitting messages by indices”),
and if the converted text message corresponds to a stored command text message, send its associated compressed command text message to the remote receiver using the RF transmitter, otherwise send the converted text message (Page 166, left column, lines 9-20, “It is convenient to separate message transmission devices into two primary categories. The first type, concatenated words, allows for unconstrained text: the user has the flexibility of combining words in a pre-defined vocabulary, in any manner, to create a message. The second type, formatted messages, is text limited; the user must make a selection from a pre-existing table of messages, without the ability of adding a new message to the message table. Flexibility is traded for data compression. Message transmission systems can generally be viewed as consisting of some combination of these two categories (Fig. 3).”; Figure 3, “A comparison of the two primary types of message transmission systems. Concatenation of words is the most flexible method. Formatted voice messages have the most natural speech and the lowest data rate. It is possible to combine these two techniques into one system and have a combination of these traits.”).
Moran teaches storing a list of messages with each message having an index, and transmitting the index to send a message from the list or transmitting the text of the message to send a message not on the list, in order to send messages at a low data rate (Page 165, right column, lines 3-4, “Among the benefits of this technique are much lower data rates”).
Heinen and Moran are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen to incorporate the teachings of Moran to store a list of messages with each message having an index, and transmit the index to send a message from the list or transmit the text of the message to send a message not on the list.  Doing so would allow for sending messages at a low data rate.
Heinen in view of Moran does not explicitly disclose:
command text messages that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command.
Vane teaches:
command text messages that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command (Page II-2, lines 19-20, “All brevity codes pertain to general air operations unless indicated otherwise.”; Page II-2, lines 10-11, “ALFA CHECK: Request for/confirmation of bearing and range from requesting aircraft to described point.”; Page II-4, line 28, “BROADCAST: Request/directive call to switch to broadcast control format.”; Page II-8, lines 30-31, “DEPLOY: Directive call for the element to maneuver to briefed positioning.”; The brevity code messages pertaining to general air operations read on command text messages that are adapted to capabilities that may be encountered during a mission.  The ALFA CHECK, BROADCAST, and DEPLOY messages are examples that read on command text message comprising a command to perform a user command.).
Vane teaches using a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands in order to improve coordination and understanding during multi-service operations and to provide shortening of the messages (Section I, lines 1-4, “This publication will ease coordination and improve understanding during multi-Service operations. A Brevity code is a code which provides no security but which has as its sole purpose the shortening of messages rather than the concealment of their content”).
Heinen, Moran, and Vane are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran to incorporate the teachings of Vane to use a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands.  Doing so would allow for improving coordination and understanding during multi-service operations and shortening of the messages.
Regarding claim 24, the combination of Heinen in view of Moran and Vane discloses the method of claim 19.  Heinen further discloses:
wherein operating the controller comprises generating a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 27, the combination of Heinen in view of Moran and Vane discloses the method of claim 19.  Heinen further discloses:
wherein operating the controller comprises implementing a multi-language translation function (Column 3, lines 44-47, "In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language.").
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran and Vane, and further in view of Son et al. (US Patent No. 9,842,604), hereinafter Son.
Regarding claim 2, Heinen in view of Moran and Vane discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Regarding claim 20, Heinen in view of Moran and Vane discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran and Vane, and further in view of Petkov et al. (US Patent No. 11,265,836) hereinafter Petkov.
Regarding claim 3, Heinen in view of Moran and Vane discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Regarding claim 21, Heinen in view of Moran and Vane discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran and Vane, and further in view of Li et al. (US Patent No. 10,263,668), hereinafter Li.
Regarding claim 4, Heinen in view of Moran and Vane discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Regarding claim 22, Heinen in view of Moran and Vane discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Claims 6, 11, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran and Vane, and further in view of Khalil et al. ("Mobile-Free Driving with Android Phones: System Design and Performance Evaluation"), hereinafter Khalil.
Regarding claim 6, the combination of Heinen in view of Moran and Vane discloses the radio of claim 1, but does not specifically disclose: wherein the controller is configured to send the converted text message as an SMS message.
Khalil teaches:
wherein the controller is configured to send the converted text message as an SMS message (Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches sending text messages as Short Message Service (SMS) messages to provide for hands free mobile phone text messaging, where SMS is a common mobile phone text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Regarding claim 11, Heinen discloses a portable radio (Figure 2, tactical radio 200) comprising:
a portable housing (Figure 2, tactical radio 200):
a radio frequency (RF) transmitter carried by the portable housing and configured to be in communication with a remote RF receiver of a remote radio (Figure 1, transmit module 128);
an RF receiver carried by the portable housing and configured to be in communication with a remote RF transmitter of the remote radio (Figure 1, receiver module 104);
an audio input transducer carried by the portable housing (Figure 1, microphone module 131);
and a controller (Figure 2, processor 204), carried by the portable housing, and coupled to the RF transmitter, RF receiver, and audio input transducer, and configured to:
implement a stand-alone, speech recognition and speech-to-text function (Figure 1, "voice to text module 130"),
receive a speech input command (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert the speech input command into a text message using the audio input transducer and the stand-alone, speech recognition and speech-to-text function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose:
store a plurality of command text messages, that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command,
and each stored command text message including a compressed command text message associated therewith,
and if the converted text message corresponds to a stored command text message, send its associated compressed command text message to the remote receiver using the RF transmitter, otherwise send the converted text message.
Moran teaches:
store a plurality of command text messages (Page 169, right column, lines 21-22, “The message table contains the list messages which can be transmitted.”),
and each stored command text message including a compressed command text message associated therewith (Page 169, left column, lines 18-19, “In essence, formatted voice communication is simply a process of transmitting messages by indices”),
and if the converted text message corresponds to a stored command text message, send its associated compressed command text message to the remote receiver using the RF transmitter, otherwise send the converted text message (Page 166, left column, lines 9-20, “It is convenient to separate message transmission devices into two primary categories. The first type, concatenated words, allows for unconstrained text: the user has the flexibility of combining words in a pre-defined vocabulary, in any manner, to create a message. The second type, formatted messages, is text limited; the user must make a selection from a pre-existing table of messages, without the ability of adding a new message to the message table. Flexibility is traded for data compression. Message transmission systems can generally be viewed as consisting of some combination of these two categories (Fig. 3).”; Figure 3, “A comparison of the two primary types of message transmission systems. Concatenation of words is the most flexible method. Formatted voice messages have the most natural speech and the lowest data rate. It is possible to combine these two techniques into one system and have a combination of these traits.”).
Moran teaches storing a list of messages with each message having an index, and transmitting the index to send a message from the list or transmitting the text of the message to send a message not on the list, in order to send messages at a low data rate (Page 165, right column, lines 3-4, “Among the benefits of this technique are much lower data rates”).
Heinen and Moran are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen to incorporate the teachings of Moran to store a list of messages with each message having an index, and transmit the index to send a message from the list or transmit the text of the message to send a message not on the list.  Doing so would allow for sending messages at a low data rate.
Heinen in view of Moran does not explicitly disclose:
command text messages that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command,
SMS command messages.
Vane teaches:
command text messages that are adapted for at least one of expected conditions, landmarks and capabilities that may be encountered during a specific time period or mission, each stored command text message comprising a command to change radio operating parameters or perform a user command (Page II-2, lines 19-20, “All brevity codes pertain to general air operations unless indicated otherwise.”; Page II-2, lines 10-11, “ALFA CHECK: Request for/confirmation of bearing and range from requesting aircraft to described point.”; Page II-4, line 28, “BROADCAST: Request/directive call to switch to broadcast control format.”; Page II-8, lines 30-31, “DEPLOY: Directive call for the element to maneuver to briefed positioning.”; The brevity code messages pertaining to general air operations read on command text messages that are adapted to capabilities that may be encountered during a mission.  The ALFA CHECK, BROADCAST, and DEPLOY messages are examples that read on command text message comprising a command to perform a user command.).
Vane teaches using a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands in order to improve coordination and understanding during multi-service operations and to provide shortening of the messages (Section I, lines 1-4, “This publication will ease coordination and improve understanding during multi-Service operations. A Brevity code is a code which provides no security but which has as its sole purpose the shortening of messages rather than the concealment of their content”).
Heinen, Moran, and Vane are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran to incorporate the teachings of Vane to use a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands.  Doing so would allow for improving coordination and understanding during multi-service operations and shortening of the messages.
Heinen in view of Moran and Vane does not specifically disclose: SMS command messages.
Khalil teaches:
SMS command messages (Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches sending text messages as Short Message Service (SMS) messages to provide for hands free mobile phone text messaging, where SMS is a common mobile phone text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Regarding claim 15, the combination of Heinen in view of Moran and Vane, and further in view of Khalil, discloses the portable radio of claim 11.  Heinen further discloses:
comprising: an audio output transducer carried by the portable housing (Figure 1, loudspeaker module 138);
and wherein the controller is configured to generate a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 18, the combination of Heinen in view of Moran and Vane, and further in view of Khalil, discloses the portable radio of claim 11.  Heinen further discloses:
wherein the controller is configured to implement a multi-language translation function (Column 3, lines 44-47, "In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language.").
Regarding claim 23, the combination of Heinen in view of Moran and Vane discloses the method of claim 19, but does not specifically disclose: wherein operating the controller comprises sending the converted text message as an SMS message.
Khalil teaches:
wherein operating the controller comprises sending the converted text message as an SMS message (Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches sending text messages as Short Message Service (SMS) messages to provide for hands free mobile phone text messaging, where SMS is a common mobile phone text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran and Vane, and further in view of Gajapala (US Patent Application Publication No. 2020/0372796).
Regarding claim 8, Heinen in view of Moran and Vane discloses the radio of claim 1, but does not specifically disclose wherein the controller is configured to operate using machine learning.
Gajapala teaches: wherein the controller is configured to operate using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Regarding claim 25, Heinen in view of Moran and Vane discloses the method of claim 19, but does not specifically disclose wherein operating the controller comprises operating using machine learning.
Gajapala teaches: wherein operating the controller comprises operating using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran and Vane, and further in view of Azizi et al. (US Patent Application Publication No. 2019/0364492), hereinafter Azizi.
Regarding claim 9, Heinen in view of Moran and Vane discloses the radio of claim 1, but does not specifically disclose wherein the controller is configured to implement at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein the controller is configured to implement at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to address excessive contention or density problem of wireless network 11200 indicated by the measurement information or to adjust measurement related parameters.").
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Regarding claim 26, Heinen in view of Moran and Vane discloses the method of claim 19, but does not specifically disclose wherein operating the controller comprises implementing at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein operating the controller comprises implementing at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to address excessive contention or density problem of wireless network 11200 indicated by the measurement information or to adjust measurement related parameters.").
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, and Khalil, and further in view of Son.
Regarding claim 12, Heinen in view of Moran, Vane, and Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, and Khalil, and further in view of Petkov.
Regarding claim 13, Heinen in view of Moran, Vane, and Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, and Khalil, and further in view of Li.
Regarding claim 14, Heinen in view of Moran, Vane, and Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, and Khalil, and further in view of Gajapala.
Regarding claim 16, Heinen in view of Moran, Vane, and Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the controller is configured to operate using machine learning.
Gajapala teaches: wherein the controller is configured to operate using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, and Khalil, and further in view of Azizi.
Regarding claim 17, Heinen in view of Moran, Vane, and Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the controller is configured to implement at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein the controller is configured to implement at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to address excessive contention or density problem of wireless network 11200 indicated by the measurement information or to adjust measurement related parameters.").
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657